Citation Nr: 9915724	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-45 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Dr. J.A.J.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1966 to 
January 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

The Board notes that private medical evidence of record 
indicates that the appellant suffers from PTSD.  However, VA 
medical examiners have not diagnosed him with PTSD.  The 
Board notes that the VA examination reports of record do not 
provide adequate explanation as to the differences in 
opinion.  The Board also notes that a VA psychological 
evaluation report, dated in February 1998, indicates that 
some PTSD symptoms were observed and that a detailed case 
history with a period of hospitalization for close 
observation may result in some diagnostic clarification.  The 
Board finds that prior to further consideration of the issue 
at hand, this should be accomplished.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's 
medical records (including treatment 
notes) pertaining to treatment received 
for PTSD since separation from service, 
and associate such records with the 
claims file.

2.  The RO should then schedule the 
appellant for hospitalization for a 
period of observation and evaluation in 
order to clarify his psychiatric 
diagnosis and the etiology of his 
disorder.  All necessary testing must be 
accomplished.  The examiner(s) should 
provide a detailed history of the 
appellant's symptoms and indicate his 
psychiatric diagnosis and the etiology of 
such disorder.  The examiner(s) must 
provide detailed reasons and bases for 
all opinions expressed, and in 
particular, for any differences in 
opinion with prior examiners.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner(s).  It is requested that the 
examiner(s) indicate such review in the 
examination report(s).

3.  Once the above has been accomplished, 
the examiner should determine whether 
additional development is necessary, to 
include gathering evidence as to whether 
the appellant was in combat or exposed to 
stressors in service, and if so, should 
accomplish all such necessary 
development.

4.  Once all necessary development is 
accomplished, the RO should readjudicate 
the claim on appeal.

If the benefit remains denied, following the usual appellate 
procedures, the claim should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


